Citation Nr: 0915647	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2005 
rating decision of the VA Regional Office in Cleveland, Ohio 
that denied service connection for bilateral hearing loss.

The veteran was afforded a personal hearing in April 2006 
before the undersigned Veteran's Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.

The case was remanded by decisions of the Board dated in 
April 2007 and February 2008.  


FINDINGS OF FACT

1.  Bilateral hearing loss was first clinically indicated 
more than 10 years after retirement from service.

2.  There is competent clinical evidence of record that 
current bilateral hearing loss is less likely than not 
related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has bilateral hearing loss 
that is the result of acoustic trauma in service for which 
service connection is warranted.  He presented testimony in 
April 2006 to the effect that he had problems with his 
hearing in service but did not seek any treatment.  He said 
that duties in service included working long shifts in ground 
radar heavy equipment for about three years that was a high 
noise environment.  He testified that he then cross trained 
into aircraft engines and worked on F4 aircraft fighters in a 
shop on the flight line.  He said that this position entailed 
taking engines up to full power with increasing noise levels.  
The Veteran said that he did this for one year and that 
hearing protection was required.  He related that he 
subsequently engaged in other aircraft repair for at least 
two years, and then cross trained into a desk job which he 
essentially held until he left service.  He stated that he 
was required to have annual firing range training on an M-16, 
and was also a crew chief assigned to a specific aircraft or 
pilot aircrew, and maintained the aircraft and fuselage.  He 
said that this was also a noisy area and job because he had 
to marshal aircraft in and out with the engines running.  

The Veteran testified that after service, he was a shoe 
salesman for a short time, and later started driving semi 
truck and/or tractor trailer for four years.  He said that he 
subsequently became a machinist operating various types of 
equipment including a horizontal lave and pneumatic press.  
The appellant stated that this was a noisy environment and 
that he used ear muffs or plugs all the time.  He said that 
he did not have his ears checked periodically on that job.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for hearing loss by letter dated in July 2004 that 
fully addressed the required notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal of entitlement to 
service connection for hearing loss.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private and VA clinical records have been 
received in support of the claim.  The Veteran underwent a VA 
audiology examination in January 2005.  The case was remanded 
for additional development, including clinical records 
retrieval, on two occasions.  He was afforded a personal 
hearing in April 2006 and was subsequently scheduled for 
another VA examination in August 2007 that included a medical 
opinion.  The appellant has not identified, and the record 
does not otherwise indicate any additional evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claim.  Under the circumstances, the Board finds that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Factual Background

The Veteran's service treatment records reflect that upon 
examination in January 1972 for entrance into service an 
audiogram showed decibel losses of 15/05/05/05 and 
15/05/05/15 at the 500/1000/2000/4000 Hertz frequencies in 
the right and left ears, respectively.  In February 1973, it 
was recorded that he was scheduled for an audio examination 
as he would be working in hazardous noise.  Reference 
audiograms obtained for Hearing Conservation Data in February 
1973, February 1974, July 1976, August 1977 and January 1979 
show infrequent decibel losses no greater than 05 at the 
applicable frequencies.  Noise exposure was attributed to 
working as a maintenance man in a computer environment, and 
as a jet engine mechanic in the jet shop.  The Veteran was 
issued earplugs.  Upon examination in October 1992 for 
retirement from service, an audiogram was obtained that 
disclosed auditory thresholds of 00/05/00/15/10 and 
10/00/10/05/05 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
ears were evaluated as normal and no pertinent defect was 
recorded.  On the Report of Medical History, the Veteran 
denied ear trouble and hearing loss.  

Post service, the appellant filed a claim in April 1993 for 
multiple disorders that did not include hearing loss.  On VA 
general medical examination in September 1993, it was noted 
that he had been employed as a shoe salesman for two months.  
No complaints regarding hearing loss are shown.  On 
examination, it was recorded that he had adequate hearing 
acuity at the spoken and whispered voice.  

The Veteran filed a claim for service connection for hearing 
loss in June 2004 and submitted a military facility audiogram 
showing a precipitous decline in hearing from the 3000 Hertz 
frequency.  A speech discrimination score of 84 percent was 
shown for the left ear.  

The Veteran was afforded a VA audiology examination in 
January 2005.  He provided a positive history of military 
noise exposure in electronics repair, and working on the 
flight line with high power radar and air conditioning 
controls.  He said that he wore hearing protection when it 
was available.  The appellant reported occupational noise 
exposure as a machinist in an excessively noisy environment.  
He said that he wore hearing protection in that position.  It 
was noted that recreational noise exposure was unremarkable.  

On audiometric evaluation, pure tone thresholds in decibels 
were shown as 05/10/10/40/40 and 10/10/15/40/55 at the 
500/1000/2000/3000/4000 Hertz frequencies in the left and 
right ears, respectively.  Speech discrimination scores were 
96 percent in the right ear and 92 percent on the left.  
Following examination, diagnoses were rendered of normal 
hearing through 2000 Hertz sloping to a moderate high 
frequency sensorineural hearing loss, left ear, and normal 
hearing through 2000 Hertz, sloping to a severe sensorineural 
hearing loss, right ear.  The examiner commented that review 
of the claims folder indicated that the Veteran had normal 
hearing at service entrance and upon retirement from service.  
It was noted that review of hearing conservation audiograms 
indicated that he had normal hearing bilaterally.  The 
examiner opined that the Veteran's current hearing loss was 
not likely caused by military noise exposure given the normal 
hearing indicated throughout his military career and upon 
retirement [examination] in 1992.  

In a letter dated in April 2006, the Veteran's wife wrote 
that she first began to notice his hearing loss in the late 
1970s.  She said that hearing impairment progressed during 
the 1980s, and indicated that they would get into arguments 
because she felt he was not listening to her.  She related 
that she had to repeat things for him louder and louder and 
that this had gotten much worse over the years.

The appellant's hearing was most recently evaluated for 
compensation and pension purposes in August 2007 pursuant to 
Board remand.  He stated that he was exposed to loud noise 
while performing his duties as a radar technician, and as a 
jet engine mechanic between 1975 and 1978.  The Veteran 
related that he wore ear protection as required whenever he 
was working in the area of the aircraft.  He said that from 
1978 until his retirement, he worked in an office environment 
where he was exposed to typewriter and copier noise.

The Veteran was reported to have stated that after military 
service, he worked for 18 months as a police officer and was 
required to qualify with a pistol on at least two occasions.  
He said that he wore ear protection while firing his weapon.  
He stated that after leaving the police force, he drove big 
trucks and was exposed to diesel noise for two years.  He 
related that he subsequently worked in a machine 
manufacturing shop and was exposed to high noise levels 
requiring hearing protection  He denied any significant 
recreational noise exposure and stated that he wore hearing 
protection when mowing or using equipment that was loud.

Following evaluation, a diagnosis of bilateral high frequency 
sensorineural hearing loss was rendered.  The examiner stated 
that etiology of hearing loss was unknown but that no hearing 
loss was noted at discharge from the military, and that no 
significant threshold shifts were shown on any of his 
audiology evaluations while in the military.  It was reported 
that he continued to work around and was exposed to excessive 
noise levels after serving in the military and, at times, did 
not use hearing protection.  The examiner stated that based 
on all of the information provided in the claims folder and 
medical research, and the fact that no hearing loss or any 
pertinent threshold shifts were noted or present at the time 
of discharge from service, it was less likely than not that 
[the Veteran's] hearing loss was contributed to or caused by 
his jobs in the military.

Legal Analysis

The Board observes in this instance that the Veteran's 
service treatment records document that he had hazardous 
noise exposure during active duty, but there is no showing 
that he had other than hearing within normal limits 
throughout his service career.  It is well established, 
however, that the absence of in-service evidence of hearing 
impairment is not necessarily fatal to a claim. See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there is no evidence of the veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and current disability, it would follow that the 
veteran incurred an injury in service . . .or whether it is 
more properly attributable to intercurrent causes." Hensley 
v. Brown, 5 Vet. App. 155, 159, 160 (1993).  Therefore, the 
critical element is whether the evidence demonstrates a 
causal connection between service and the veteran's current 
hearing loss.  The Board finds in this instance that it does 
not.

The evidence shows that the veteran currently has ratable 
hearing loss as defined by VA under 38 C.F.R. § 3.385 (2008).  
However, clinical evidence of bilateral sensorineural hearing 
loss was not demonstrated in the record until 2004, more than 
10 years after his retirement from active duty.  The veteran 
has presented testimony and made a statement in the effect 
that he experienced hearing loss symptoms during service and 
noticed it on his retirement examination.

The Board concedes the Veteran's account of loud noise 
exposure during service as service treatment records do 
indeed reflect evidence of hazardous noise levels.  His 
statements asserting continuity of inservice hearing 
impairment as well as the letter from his spouse have been 
carefully considered.  However, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The Board acknowledges that the Veteran 
is competent to provide evidence of his own hearing loss 
experience.  However, the fact remains that no inservice 
instances of hearing impairment by VA standards is 
demonstrated and hearing acuity was well within normal limits 
on service retirement examination in October 1992.  The 
appellant clearly denied hearing loss at that time.  He filed 
claims for multiple disorders shortly after retirement from 
service in 1993 and did include hearing loss, nor did he 
refer to any problem in this regard on initial VA examination 
in September 1993.  There is no reference to or a diagnosis 
of hearing loss for more than 10 after separation from 
service.  Such evidence, in conjunction with his statements 
regarding substantial post service occupational noise 
exposure, militates heavily against a finding that a hearing 
problem has persisted since active duty.  

Moreover, the Veteran was afforded two VA audiology 
examinations during the appeal period wherein both examiners 
articulated reasoned opinions in finding that it was less 
likely than not that the veteran's current hearing loss was 
related to military service.  The examiners reviewed the 
record and took into account the lack of hearing impairment 
in service, as well as the appellant's intervening 
occupations in high-noise positions and environment for 10 
years after active duty.  The examiner in August 2007 
definitively addressed the operative provisions of Hensley, 
indicating that such were inapplicable in this instance 
because the Veteran's hearing did not reveal or indicate any 
significant threshold shift at any time during his military 
service.  

As such, it is found that the evidence does not support a 
finding of continuity of symptomatology in this instance. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability). See also 38 C.F.R. 
§ 3.303(c) (2008).  Therefore, even conceding that the 
veteran was exposed to acoustic trauma in service, there is 
no clinical evidence in service or in the years thereafter 
that reasonably establishes that current hearing loss is of 
service onset.

The Board has also carefully considered the statements and 
testimony provided by the veteran that hearing loss 
manifested during active duty or is due to the acoustic 
trauma he sustained therein.  However, when a medical opinion 
is required to diagnose the condition and to provide a nexus 
to service, only a qualified individual can provide that 
evidence.  As laypersons, the Veteran and his spouse are not 
competent to provide a medical opinion as to etiology or 
causation. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In reaching the above conclusions, the Board has considered 
the applicability of affording the veteran the benefit of the 
doubt.  However, it is found that the evidence is not in 
relative equipoise, and that the preponderance of the 
evidence is against the claim. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
Therefore, service connection for bilateral hearing loss must 
be denied. See 38 C.F.R. § 3.102 (2008).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


